Citation Nr: 0906152	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant submitted a timely notice of 
disagreement (NOD) regarding the RO's denial of service 
connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized service from November 1943 to January 1946, 
including service as a guerilla and in the Regular Philippine 
Army.  The Veteran died in July 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that the 
appellant had not submitted a timely notice of disagreement.  

The issue of service connection for the cause of the 
veteran's death will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the appellant's claim of service connection 
for the cause of the Veteran's death in a January 2006 rating 
decision, which was sent to the appellant on January 12, 
2006.

2.  In August 2006, within one year of notification of the 
January 2006 rating decision, the appellant filed a statement 
indicating disagreement with the January 2006 rating 
decision..




CONCLUSION OF LAW

The appellant did submit a timely NOD regarding the denial of 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.300 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as it relates to the issue 
on appeal, VA's compliance with the mandates of the Veterans 
Claims Assistance act of 2000 (VCAA) need not be discussed.

Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 38 
C.F.R. § 20.200.  An NOD must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ), i.e. the RO; (2) be filed in writing; (3) be filed 
with the AOJ; (4) be filed within one year after the date of 
mailing of notice of the AOJ decision; and (5) be filed by 
the claimant or the claimant's authorized representative.  38 
C.F.R. §§ 20.201, 20.300 (2008).  While special wording is 
not required, an NOD must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. § 20.201.

The RO denied the appellant's claim of service connection for 
the cause of the Veteran's death in a January 2006 rating 
decision.  The appellant was notified of the decision in a 
letter dated January 12, 2006.  

Correspondence was received from the appellant on February 
28, 2006; however, she expressed disagreement with a previous 
decision denying accrued benefits, specifically for 
entitlement to special monthly compensation. 

In August 2006, the appellant submitted a statement in which 
she alleged entitlement to DIC benefits based on the cause of 
the Veteran's death.  

In a January 2007 letter, the RO informed the appellant that 
her claim of service connection for the cause of the 
Veteran's death was denied by a January 2006 rating decision 
and that she was informed of the decision by a letter dated 
January 12, 2006.  The RO further informed the appellant that 
she would have to submit new and material evidence in order 
to reopen the claim.  

A letter was received from the appellant on February 16, 
2007, in which she expressed disagreement with the RO's 
denial of service connection for the cause of the Veteran's 
death.  

In an administrative determination made by the RO in February 
2007, the appellant was notified that the letter was received 
more than one year after the January 2006 rating decision.

In a statement received in March 2007 (also construed as an 
NOD as to the timeliness issue) and in her VA Form 9 received 
in September 2007, the appellant explained that the NOD had 
not been timely submitted because she did not know of the 
right person to assist her in the prosecution of her claim.

The RO treated the August 2006 letter as an application to 
reopen a previously denied claim.  When the appellant 
submitted a second statement regarding her claim for VA 
benefits in February 2007, the RO regarded it as an NOD to 
the original claim and found it to be not timely filed.  

The dispositive issue on appeal, therefore, is whether the 
August 2006 letter expresses disagreement with the January 
2006 decision and, if so, whether it evidences an intent to 
seek appellate review.  Upon a liberal construction and 
sympathetic reading of this appellant's statements (who does 
not have a representative), the Board finds that the August 
2006 letter can be reasonably construed as evidencing 
disagreement with the RO's January 2006 determination and 
seeking appellate review of that decision.

Accordingly, the Board finds that the August 2006 letter 
submitted by the appellant constitutes a timely filed, 
written document expressing disagreement with the RO's 
January 2006 denial of the claim for service connection for 
the cause of the Veteran's death.  


ORDER

A timely NOD with the RO's denial of service connection for 
the cause of the Veteran's death was received.  To this 
extent only, the appeal is granted.


REMAND

As noted above, the Board finds that a timely NOD was filed 
with the January 2006 rating decision that denied service 
connection for the cause of the Veteran's death.  As no 
Statement of the Case has been issued, the claim remains 
pending in appellate status and requires further action by 
the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for the cause of the 
Veteran's death.  The appellant must be 
advised of the time limit in which she may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


